PER CURIAM.
The petition is granted and Donquiell Brundidge is hereby afforded belated appeal from his judgment and sentence in Leon County Circuit Court case number 2008 CF 1624. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(6)(D).
The circuit court is directed to appoint counsel for the appeal at public expense if he qualifies for such an appointment.
PETITION GRANTED.
WETHERELL, MARSTILLER, and RAY, JJ., concur.